DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-9, 12, 13, 18, 19, 21, 22, 25, 26, 29-32, 35-38 and 41-44 allowed.
The closest relevant arts are Means, Jr. (5,143,529), Reining (8,499,409 B2) and Grieve (8,236,076 B2).
Means, Jr. discloses an air filter cleaning device (see Abstract) comprising a rotating stage on which an air filter to be cleaned is seated and rotated about its central axis, said rotating stage comprising a central opening (see column 2, line 47 - column 3, line 16, Figure 1); an inner outlet head configured to extend through the central opening of the rotating stage and be vertically moveable between a lower position and an upper position at least parallel to the central axis of the air filter seated atop the rotating stage, said inner outlet head having at least one gas outlet (95 in Fig. 9) for discharging pressurized gas outwardly through at least one wall of the air filter (70 in Fig. 9) for dislodging contaminants (see column 3, line 44 - column 4, line 13, column 4, line 50 - column 5, line 12, Figures 1, 4); and an outer vacuum head located externally to the air filter to suction the contaminants dislodged from the air filter by the inner outlet head (see column 3, line 44 - column 4, line 13, figure 4).  Means, Jr. does not disclose the inner outlet head, when in the lower position, is configured to be located less than about 1,500 mm above a support surface for the air filter cleaning device when in the lower position. 

Grieve discloses an air filter cleaning device (10 in Fig. 1) comprising a rotating stage (60, col. 8, lines 21-28) on which an air filter (2) to be cleaned is seated and rotated about its central axis (11), rotating stage (60) comprising a central opening an air filter (2, 6) to be cleaned is seated and rotated about its central axis (11), rotating stage (60) comprising a central opening; an inner outlet head (20) configured to extend through the central opening of the rotating stage and be vertically moveable between a lower position and an upper position at least parallel to the central axis (11) of the air filter (2, 6) seated atop the rotating stage, said inner outlet head (69) having at least one gas outlet (78) for discharging pressurized gas outwardly through at least one wall (8) of the air filter (2, 6) for dislodging contaminants (see col. 6, line 51 through col. 7, line 17).  Grieve does not disclose the inner outlet head, when in the lower position, is configured 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 03, 2021